 448DECISIONSOF NATIONALLABOR RELATIONS BOARDWorkers of America (UAW), AFL-CIO, as the exclusive repre-sentative of all the employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understanding isreached, embody such an understanding in a signed agreement.WE WILL NOT in any like or related manner interfere with theefforts ofInternationalUnion, United Automobile, Aerospaceand Agricultural ImplementWorkers of America (UAW),AFL-CIO, to bargain collectively.The bargainingunit is:All production and maintenance employees at our plant inSturgis,Michigan, excluding office clerical employees, ex-ecutives,engineers,professional employees, guards, foremen,and all other supervisors as defined in the Act.GENERAL TUBE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit 26,Michigan, Telephone No. 963-9330, if they have any question con-cerning this notice or compliance with its provisions.Brewers and Maltsters Local Union No. 6,affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,and Robert Lewis, its Secretary-Treasurer(Falstaff Brewing Corporation)andGottfried LinkBrewers and Maltsters Local Union No. 6, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs, Warehouse-men and Helpers of America(Anheuser-Busch,Inc.)andHugh W.Pond.Cases Nos. 14-C11-991 wizd 14-CB-995.March13, 1963DECISION AND ORDEROn October 30, 1962, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in the unfair labor practices as alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-141 NLRB No. 34. BREWERS AND MALTSTERS LOCAL UNION NO. 6, ETC.449after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.[The Board dismissed the complaint.]MEMBER RODGErs, concurring :I concur in the result.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon separate charges filed on April 20, 1962, by Gottfried Link, an individual,and on May 1, 1962, by Hugh W. Pond, an individual, the General Counsel of theNational Labor Relations Board, by the Acting Regional Director for the FourteenthRegion (St. Louis, Missouri), issued his consolidated complaint, dated June 5, 1962,against Brewers and Maltsters Local Union No. 6, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, hereincalled Local 6 or Respondent Union, and against Robert Lewis, its secretary-treasurer,herein jointly called the Respondents.With respect to the unfair labor practices,the complaint alleges, in substance, that: (1) Robert Lewis and John Jenkins areagents of Local 6; (2) at general and special membership meetings since October 20,1961, Respondent Union and its agent, Robert Lewis, cursed, reviled, humiliated,and threatened with physical violence Gottfried Link and Hugh Pond, and has in-vited members to commit physical violence upon them; (3) on or about April 19,1962, the said Robert Lewis assaulted, cursed, and reviled Gottfried Link; (4) onor about April 23, 1962, Shop Steward John Jenkins assaulted, cursed, and reviledHugh Pond; (5) Lewis and Jenkins engaged in the aforementioned conduct as agentsof Local 6 because Link and Pond had refrained from assisting Local 6 and hadengaged in protected concerted activities; and (6) by the foregoing conduct Re-spondents, Local 6 and Robert Lewis, restrained and coerced employees in theexercise of their Section 7 rights in violation of Section 8(b) (1) (A) and Section 2(6)and (7) of the Act. In their duly filed answer, Respondents admit that only Lewiswas an agent of Local 6, and deny all unfair labor practice allegations.Pursuant to due notice, a hearing was held before Trial Examiner Louis Libbinat St. Louis,Missouri, on August 20 to 21, 1962.The Respondents and theGeneral Counsel were represented at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce relevant evidence,to argue orally, and to file briefs.On September 20, 1962, the General Counselfiled a brief which I have fully considered.Upon the entire record in the case,' and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSFalstaff Brewing Corporation, a Delaware corporation, and Anheuser-Busch, Inc.,aMissouri corporation, each own and operate breweries in St. Louis, Missouri,where they are engaged in the production of beer.Each Employerannually ships1 I hereby note and correct the following obvious error in the typewritten transcript oftestimony: On page 17, line 13, the word "prior" Is hereby corrected to read "trier of." 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeer,valued in excessof $50,000, from St.Louis,Missouri,to customers locatedoutside the State of Missouri.Upon the above-admitted facts, I find, as Respondents admit in their answer, thatFalstaffBrewing Corporationand Anheuser-Busch,Inc., are each engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.It.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the record shows,and I find thatBrewers and Maltsters Local Union No. 6, affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein calledLocal 6 or Respondent Union,is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction,the issuesRespondentLocal6 has been,and is, the exclusive collective-bargaining repre-sentative of certain employees of Falstaff Brewing Corporation and of Anheuser-Busch,Inc.,hereafter referred to as Falstaff and Anheuser-Busch,respectively.Gottfried Link, an employee of Falstaff for about 11 years, and Hugh W.Pond, anemployee of Anheuser-Buch for about 14 years, have long been members of Local 6and included in the bargaining unitLocal 6 has a membership of over 1,200.Robert Lewis has been the secretary-treasurer and "top man" of the local for thepast 14 years.Although membership meetings are generally chaired by PresidentBurger, Lewis sat on the rostrum,assisted in conducting the meetings,and frequentlyrelieved Burger because of the latter's poor eyesight and diction. Such meetings areheld once a month, except for July and August,and usually last about an hour.The issues litigated and to be resolved in this proceeding are: (1)WhetherRobert Lewis made statements at membership meetings held since October 20, 1961,which amounted to restraint and coercion within the meaning of Section 8(b)(1)(A)of theAct; (2)whether Robert Lewis assaulted and cursed Gottfried Link on April19, 1962, because Link engaged in protected concerted activities along with othersin opposition to Lewis' stewardship and method of running Local 6 or whether theencounter was one of a personal nature and instigated by Link; and(3)whetherthe assault on Hugh Pond by Shop Steward John Jenkins onApril23, 1962, wasinduced and incited by Robert Lewis because Pond had engaged in the same pro-tected concerted activities as Link, or was Jenkins' action motivated solely forpersonal reasons.The issues are essentially factual in nature,and the evidence isin sharp conflict on all material issues.Credibility resolutions will therefore bedispositive of the case.B. BackgroundLink and Pond were classified as utility workers under the contract which Respond-ent Local 6 had with Falstaff and Anheuser-Busch.Although utility workers per-formed substantially the same work as journeymen brewers,the contract accordsto employees classified as journeymen brewers preferential seniority during seasonallayoffs.On May 18, 1959, Link, Pond, and Gerak, another utility worker, signedand sent a letter to the Teamsters monitors in Washington,D.C., in which theyaccused Lewis and Local 6 of discriminating against utility workers and preventingthem from progressing to the classification of journeymen brewers, and requestedthe monitors to look into the matter and to force Local 6 to represent them fairly.Thereafter,Robert Lewis, acting in his capacity of an agent and officer of Local 6,caused the Falstaff Company to discharge Gerak on June 4 because of his participa-tion in connection with the letter to the monitors?1.June 1959 meetingAccording to the composite testimony of Link, Pond,and Ledger,3witnesses forthe General Counsel, Lewis made the following statements at the general membershipmeeting in June 1959, held after the discharge of Gerak: Toward the end of themeeting, Lewis stated that he had a copy of the letter written to the monitors by2The Board so found in its Decision, dated July 27, 1960, which was enforced by theCourt of Appeals for the Eighth Circuit on April 10, 1962Falstaff Brewing Corporation.128 NLRB 294,enfd.sabnoneBrewers and Maltsters Local UnionA'o6, internationalBrotherhood of Teamsters,etc, 301 F 2d 216.3A fellowmember employee,classified under the union contiact as an "other roan," aclassificationwhich had 'the lowest seniority for layoff purposes BREWERS AND MALTSTERS LOCAL UNION NO. 6, ETC.451three union members, that he would announce their names and cool their "behinds"at the September meeting, and that they had better go to school and take up publicspeakingLewis admitted making mention of the letter and stating that the signers would begiven an opportunity to speak on the matter at some later date.He denied statingthat he would cool their "behinds" at the September meeting.Whether or not Lewis made the latter statement is immaterial in my view of thetotal case.The testimony of the General Counsel's own witnesses, concerningwhat transpired at the September meeting, demonstrates that such a statement, evenifmade, was not intended or regarded as a literal threat of bodily harm. I thereforefind it necessary to resolve this conflict.2. September 1959 meetingAt the membership meeting in September, Lewis talked about the letter to themonitors and revealed the names of the signatories thereto.He then asked Pondifhe had any statement which he would like to make. Pond had prepared a state-ment, consisting of five to six pages in long-handHe walked up to the front of themeeting hall and said, "I do."President Burger then handed his microphone toPond who started to read his prepared statement to the membership, explainingeach paragraph of the letter to the monitors. Lewis took issue with him with respectto the accuracy of some of his statements In addition, there were repeated interrup-tions from the rank-and-file members who were shouting, booing, and making a"lot of noise."When the noise quieted down, Pond resumed his reading, whereuponthe clamor from the rank and file would start up again. After reading a few pages,Pond gave up and resumed his seat.Lewis then asked Gerak if he had anything to say.Gerak had nothing to sayand returned to his seat.Lewis then asked Link if he had anything to sayLinkgot up in front of the rostrum and, raising his right hand with his finger pointing toLewis, accused Lewis of getting Gerak fired. Lewis denied the accusation, and arguedwith Link about it.The foregoing reflects the testimony of Link, Pond, and Ledger, witnesses for theGeneral Counsel.Lewis' testimony is not inconsistent with the foregoing but merelyemphasizes his efforts to control the disturbance caused by the rank-and-file mem-bership in order to permit Pond to finish reading his statement.Lewis did denya further statement attributed to him by the General Counsel's witnesses to theeffect that he was going to refer the three men to the executive board.He testifiedthat the statement was made by the rank and file from the floor to the effect that thechairman be ordered to bring these men before the executive board. In my view,a resolution of this conflict is not essential to the disposition of the case.3.November 1959 meetingAt the November membership meeting, Lewis again asked Link, Pond, and Gerakto stand up before the membership. Pond was absent at the meeting. Lewis toldthe members that they were the ones who signed the letter to the monitors, andreferred to Link as the "Holy Joe from Tibet" and to Pond as "a mud hen fromAlabama."The foregoing is based on the undenied testimony of Link and Ledger.4.December 1959 meetingLink admitted that at this meeting Lewis invited him to take the microphoneand explain to the membership what his position was with respect to the contentsof the letter to the monitors, and that Link declined the invitation and did not speak.5.March 1960 meetingAbout a thousand employees attended the membership meeting of March 1960The union hall was completely filled with standing room and an overflow in thevestibule and in an adjoining hall.Also present at the meeting were three newspaperreporters from the St. Louis papers, and counsel for Respondents.Shortly after the opening of the meeting, Pond requested permission to read astatement to the membership.Ordinarily the rank and file address the membershipover a microphone at the foot of the platform facing the members.However, onthis occasion, Lewis gave Pond permission to step up on the stage and to addressthe membership from the same microphone used by LewisLink accompanied Pond708-006-64-vol 141-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the rostrum.Pond then read a prepared statement, composed and signed byPond and Link and consisting of five letter-size typewrittenpages, singlespaced.Pond's opening remarks, before reading the statement, were that he and Link "havebeen abused, coerced, intimidated, humiliated and ridiculed by Lewis at every meet-ing since June 1959," that they were "also working under pressure, caused by Lewis'action against us," that "on our jobs, fellow union members are afraid to associateor talk to us, as they know they will get Lewis' disfavor," and that "we are classedasG-D liars and troublemakers by Lewis." Pond then read the entire statement,consisting of 15 charges against Local 6 and Lewis' stewardship and method ofrunning the local.Pond admitted that when he first started to speak, there were interruptions fromthe membership. Link admitted that when Pond started reading, he was booed downby the rank and file and had to start over. Lewis went to the microphone severaltimes and asked the membership to keep order and to allow Pond to read his charges.While Pond and Link testified that they did not remember whether Lewis asked themembership to be quiet (Link further testified that Lewis may have said it), theyboth admitted that Pond read his statement in its entirety, without any interruptionby Lewis, and that it was quiet enough for the membership to hear him.When Pond finished reading his statement, Lewis told the membership that thecharges werefalse.Pond admitted that quite a number of the rank-and-file mem-bers asked for the floor, that they each spoke over the microphone, and that everyonespoke in opposition to the views and charges read by Pond.He and Link admittedthat not one member spoke in support of Pond's views.One of the rank-and-filersthen got up and proposed a vote of confidence to all the officers of the Union. Therewas an overwhelming vote of confidence for Lewis .46.Executive board hearing-August 2, 1961Pursuant to written charges admittedly served upon Link, Pond, and Gerak, in-forming them of the nature of the charges and the time and place of the hearing tobe conducted thereon,a hearingwas held before the executive board of Local 6 onAugust 2, 1961, at which all three appeared and testified.The only evidence in therecord as to the nature of the charges is the undenied testimony of Lewis that theywere for conduct unbecoming a member and for certain violations of the constitutionof the local and theInternational.The testimony is further undisputed that thesecharges were brought at the request of several rank-and-file members.The transcriptof the testimony taken at this hearing was in the possession of Respondents' counseland available at thehearing inthe instant case.Because he was involved in the accusations by the three men, Lewis requested, andwas grantedpermission,to be excused from sitting on the executive board whichheard and was topassupon the charges.The testimony is undisputed that at theexecutive board meetings Lewis argued against expelling the men from the Union onthe ground that nothing would be gained thereby except to relieve them of the ob-ligation to pay dues.Up to the date of the instant hearing in August 1962, Link andPond had never been advised of the disposition of the charges against them.HenryTobias, a member of the executive board, testified at the instant hearing that theexecutive board had at first deferred decision and hadin the meantimedecided todrop the charges. In any event, Link and Pond admitted that no action has everbeen takenagainst themwhich might in any way adversely affect theirunion stand-ing or obligations.C.Meetings allegedin the complaintThe meetings, at which Lewis is alleged in the complaint to have made statementsand engaged in conduct violative of the Act, were those held in November 1961 andin January and May 1962.1.The November1961 meeting 5About a week or two prior to the November 1961 meeting, Pond, Link, and Ledgeradmittedly composed a letter which criticized the Union's handling of funds in the4 The findings as to what transpired at the March 1960 meeting are based on themutually consistent testimony, on cross-examination, of Link and Pond, witnesses for theGeneral Counsel, and of Lewis and Hoch, witnesses for Respondents5The findings in this section are based on the undisputed testimony of Link, Pond,and Ledger. BREWERS AND MALTSTERS LOCAL UNION NO. 6, ETC.453benevolent association.They had mailed copies of this letter to about175 to 200union members employed by Falstaff and Anheuser-Busch.During the course of the meeting,Lewis stated that he had received a letter fromthe "quiz kids"and characterized it as an"asinine" letter with not a word of truthin it.He added that it was put out by some "crackpots"who were trying to breakup the Union.After discussing the contents of the letter for"quite a while,"Lewisasked Link and Pond to stand up and be identified.When Link and Pond did notrespond immediately,President Burger said,"Stand up."While Link and Pondwere standing,Lewis stated that he wanted the new members of the Union to knowwho they were.He then pointed his finger at Pond and identified him as "the bald-headed guy"over there, and then pointed his finger at Link and identified him asthe "litle guy with the cigar in his mouth."When Link and Pond sat down, Lewisremarked that that is what Pond calls "harassment."Lewis then expressed theview that Link and Pond were using this letter to "brainwash"the new members ofthe local.He also made the comment that when Pond was in the service during thewar he rubbed a detergent into his hands to cause them to break out in a rash inorder to avoid being shipped overseas.Lewis further remarked that people whowould associate with Pond and Link would associate with anyone, even withCommunists.2.The January 1962meetingThere is a direct and sharp conflict in the testimony with respect to whether Lewisdid in fact make the statements at this meeting, as alleged in the complaint.Threewitnesses, Pond, Ledger, and Link's son, Norman, testified for the General Counselon this aspect of the case. Pond and Norman Link are obviously biased witnessesContrary to the assertion of the General Counsel, I cannot regard Ledger as a dis-interested and unbiased witness in view of his participation with Pond and Link inthe drafting and mailing of the letter criticizing the Union's handling of the funds inthe benevolent association.Pond and Ledger testified, in substance, that Lewis stated that Pond and Link hadcriticized him and were responsible for the mess the Union was in, that he had themin a position where he wanted them, that they would not have a dime when he gotthrough with them, that they had better run if they wanted to keep their jobs, thathe himself, as an officer, could not do anything physically to them but that it wasall right for any of the members to do so, and that if they, Pond and Link, wouldgo down to the bar after the meeting he would "kick the hell out of each one ofthem and both of them."Only Pond testified that Lewis also said that the Union would not be in the mess itwas in in theGerakcase if it had not been for Pond and Link and that they had causedall the trouble in thisNorman Link testified that all that he could remember that was said at that meet-ing was Lewis' statement that it was all right "if the organization kicked the hell outof them (Pond and Link) if they wanted to, and that he (Lewis) could beat themdown at the bar, take one of them on or either one of them."Link himself did not testify with respect to this meeting and the record is silent asto the reason for his failure to do so.Nine witnesses, including Lewis, testified for the Respondent on this issue, eachone denying that Lewis made any of the statements attributed to him by the GeneralCounsel's witnesses.In addition, Respondents' counsel was prevented from callingover 300 additional witnesses who would testify that they attended the meeting inquestion and would deny that Lewis made the statements attributed to him.Hisoffer of proof to that effect was rejected as cumulativeLewis himself, while obviously a biased witness, vigorously and forcefully deniedthe accusations.He testified in a direct and straight-forward manner, and admittedthat he did not remember saying anything about them (Link and Pond) in that meet-ingOf the remaining witnesses who testified on this issue, three (Tobias, Hoch, andJenkins) held some union office.While these three may be regarded as biased forthat reason, I was nevertheless favorably impressed by the demeanor of TrusteeTobias.He testified in a calm, dispassionate tone of voice which had a ring ofcandor and sincerity and inspired reliance on his testimony as trustworthy.There isno record basis for regarding the five rank-and-file witnesses 6 as biased in favor ofLewis.Of these, I was particularly impressed by the demeanor and testimony ofClark and Webber. These two witnesses occupied the same classification as Ledger.This was the classification of "other man," which had the lowest seniority for layoff6Leible, Clark,Webber, Brandt, and `yeast, Junior. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes under the union contract.On cross-examination they were specific,positive,and candidThey testified in a manner which indicated an honest effort to relate thefacts as they truly knew them.?In addition to the demeanor of the witnesses,the probabilities as to whether suchstatements were made by Lewis would seem to favor the Respondents'version.Thus,nothing had occurred since the November 1961 meeting which might serve as a basisfor provoking such an alleged outburst of threats and accusationsLink and Pondhad not engaged in any additional activity in opposition to Lewis and the Union.Nor is there any record evidence to indicate that the Union was in any particular"mess" at this time.Moreover,the statements attributed to Lewis are inherentlyinconsistent.Thus,he is accused of having said that as an officer of the Union hehimself could not do anything physically to Link and Pond. Then, he is accused ofcompletely reversing his position in the very next breath by saying that if they wouldgo down to the bar after the meeting he would "kick the hell out of each one of them."Whatever may be said about Lewis,he impressed me as being too shrewd and cleverto have made such contradictory and inconsistent statementsFinally,Pond's testi-mony that Lewis accused Pond and Link of having caused all the trouble in theGerakcase, does not square with the facts.Only Link had testified in theGerakcase, andhis testimony did not have any bearing on the material findings. In addition, theBoard's decision in theGerakcase had been issued about a year and a half prior tothe meeting and the case was still pending in the circuit court on a petition for reviewby the UnionThere is nothing to indicate why, under the circumstances, Lewiswould have even mentioned the case at all at that meeting.Upon consideration of all the foregoing,including the demeanor of the witnesses,I have not been convinced that at the January 1962 meeting Lewis made the state-ments attributed to him by Pond, Ledger, and Norman Link,and therefore do notcredit the General Counsel's witnesses.3.The May 1962 meetingLedger testified,in substance,that at this meeting Lewis referred to Link and Pondas "sbirds,"stated that they were responsible for the mess the Union was inwith the Labor Board,and told about meeting Link in the alleyway of plant No. 5where he slapped Link in the mouth and"booted him in the butt"when he stooped topick up his cigar.8Norman Link testified that Lewis called Link and Pond "s-birds,"and stated that they were disturbing the Union,that anyone who associatedwith them was"scum of the earth,"and that he had slapped and booted Link at thebrewery.Link and Pond did not testify with respect to this meeting and the recordis silent as to the reason for their failure to do soLewis denied referring to Link and Pond as"sbirds"or stating that mem-bers should not associate with them.He testified that he believed such statementswere made at that meeting from the floor by the rank-and-file members.With respectto his alleged statement of hitting and kicking Link, Lewis testified that this matter wasfirstmentioned by a member employed at the Falstaff plant No. 5, that Lewis hadheard rumors to the effect that Link had hit him with a 2 by 4 and that Link hadturned a hose on him,and that he stated that he wanted to clear the matter up so thatthere would be no misunderstandingLewis further testified that he then told themembership that he slapped Link in the face because the latter had cursed him andthat when Link stooped over to pick up his cigar he "booted him in the can."In view of the fact that Lewis'testimony with respect to what he said about slap-ping and booting Link is consistent with my findings as to what actually occurred onthat occasion(see sectionD, infra),and is not inconsistent with the testimony ofLedger and Norman Link in this regard,and considering the fact that I have pre-viously discredited Ledger and Norman Link,I credit Lewis'version concerning thenature of the statements made by him at that meeting.4.Concluding findingsIn accordance with my previous findings,the General Counsel has not sustainedthe allegations of the complaint that at various meetings after October 21, 1961,7The General Counsel's comment in his brief that Respondents failed to produce as awitness ''a utility biewer or another man of long company ,oniority siniilar to the di"sidents" overlooks the possibility of the inclusion of such witness among the additional300 or more whom the Respondents desired to call but weie prevented fiom doing so bigthe Trial Examiner's rulingsThis had reference to an incident which occurred on Api iI 19 and is treated in detailin sectionD, infra BREWERS AND MALTSTERS LOCAL UNION NO. 6, ETC.455LewisthreatenedLinkand Pond with physical violence by himself and with lossof employment,and also suggested or encouraged or invited other members tocommit physical violence upon them.It is true that at the November 1961 meetingLewis did make remarks and statements which,I find, ridiculed and were dispargingand derogatoryof Linkand Pond. I find,however, that such remarks and state-ments did not rise to the stature of restraint and coercion within the meaning ofSection8 (b) (1) (A)of the Act.Moreover,the remarks and statements were made during the course of a unionmeeting where the standards to be applied are not necessarily the same as would beunder other circumstancesIt is common knowledge that union meetings are notalways conducted at a level of gentility and restraintTempers are often arousedand frequently parties holding opposing views engage in acrimony,exchange insult-ing remarks and cast aspersions on one another'smotives.Nevertheless,the Boardhas long held that"it is essential"to the full exercise of the rights which the Act wasdesigned to protect"that employees be permitted the widest possible latitude in theirdiscussions at these meetings. . .free from employer[orUnion] interference,censorship,or control,"and that"limitations should not lightly be imposed uponemployees'statements made in the course of such discussions."9As the right tobe informed of the views,arguments,and positions of their duly elected officers isone of the rights guaranteed to employees by Section 7 of the Act, it would seem tobe equally essential that, short of threats of bodily harm or of economic reprisals,union officers also to be permitted the widest possible latitude in setting forth theirpositions at union meetings,vehemently or otherwise,in favor of or in oppositionto the expressed views of particular members.Itwas in this setting and situationthat the remarks and statements were uttered byLewis.They weremade in con-nection with the letter which Link and Pond had previously mailed to 175 to 200members,criticizing theUnion'shandling of funds in the benevolent association.And they were made because of Lewis' opinion that there was"not a word of truth"in the letter and his belief that Link and Pond had an ulterior motive in mailing it.Iwill accordingly recommend the dismissal of all allegations concerning allegedstatements,threats, or conduct at union meetings.D. Incident involving Lewis and Link at Falstaff plant No. 5In the course of his business as an officer of the Union, Lewis had occasion to visitthe Falstaff brewery in connection with grievances to be presented by the shopsteward or delegate.One such occasion occurred on the morning of April 19, 1962,when Lewis went to the Falstaff plant No. 5, at the request of Shop Steward Hoch,to discuss the merits of obtaining acid resistant clothing for certain employees.After finishing his business Lewis stood in the alley conversing with Hoch for ashort while, and then began to leave toward his carBecause the wind was blowingthe dust in the alley and affecting his sinuses,Lewisput on his sunglasses as hestarted to leave.At that point, Link, who was employed at that plant, entered thealley,walking toward Lewis.An encounter ensued during which Lewis is allegedto have cursed, slapped, and kicked Link.On Link's complaint, Lewis was arrestedand pleaded not guilty.He and Link appeared and testified at the trial.Lewisadmittedly was found not guilty and the case was dismissed.The General Counsel contends that Lewis assaulted and cursed Link on thisoccasion in reprisal for Link's activities in opposition to Lewis' stewardship andmethod of running Local 6, and that the assault was prompted at this time by thefact that on April 10 the Court of Appeals for the Eighth Circuit had issued itsopinion enforcing the Board's Order in theGerakcase.Respondents admit thatLewis slapped and kicked Link on this occasion but contend that the assault wasprovoked and solely motivated by Link's conduct in first cursing Lewis and that theencounter was entirely of a personal nature.Link testified, in substance, that when he stepped out of the engineroom andwalked into the alley, he saw Lewis, about 5 feet away, walking towardhim, thatthey were walking toward each other, that he passed Lewis, that Lewis then turnedaround and started cursing Link and struck and kicked him, and that Lewis wasthe one who spoke first and started cursing Link before Link had said anything.Onthe other hand, Lewis testified, in substance, that he had put on his sunglasses andstarted walking in the direction of his car, that he saw someone, whom he did notat that moment recognize, go by him in the opposite direction, that he heard thispersonmake an obscene remark to him as they passed each other, that he theneAtlantic Towing Company,75 NLRB 1169, 1171, 1173; to thesame effect is theBoard'spositionwith respect to collective-bargaining negotiationsThe BettcherManu-facturingCorporation,76 NLRB 526. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDturned back and told this person in strong words not to curse him, that he at thatpoint recognized Link, that Link in return called him a vulgar name, and that thisprovoked him to slap and kick Link. In support of Link's version, the GeneralCounsel called as a witness Arthur Morgan, who is engaged in the transportationbusiness and who happened to be at the Falstaff plant at that time to check the load-ing of some machinery out of the engineroom.Morgan testified that while he wasstanding there he observed two men about 40 or 50 feet away "in some sort of anargument," that he heard the taller man, whom he identified at the hearing as Lewis,called the worker an "s-o-b" and an obscene name and saw him strike and kick him,and that he never heard the worker say anything at any time. In support of Lewis'version,Respondents called as a witness Arthur Hoch, who was the shop stewardwith whom Lewis had conversed that morning.Hoch testified that he was about 12feet away, that he saw and heard what took place, and corroborated Lewis' versionin its entirety.It is true, as the General Counsel points out in his brief, that Morgan is a dis-interestedwitness and that Hoch is not. I have no doubt that Morgan testifiedtruthfully to what he believed he saw and heard, and to the extent that Lewis spe-cifically denied saying some of the things attributed to him by Morgan, I creditMorgan.10However, Morgan's testimony does not necessarily refute, or compelthe rejection of, Lewis' version that Link spoke first and provoked the assaultMorgan admitted on cross-examination that he would not say he heard everythingthat was said 40 or 50 feet away and that, while he did not hear Link say anything,he does not know whether Link did say anything. The undisputed testimony how-ever shows that not only did Morgan fail to hear everything that was said but that,in addition, he did not accurately hear certain statements made by Lewis.Thus, Linkhimself admitted that during the encounter he denied calling Lewis an "s-o-b," thathe called Lewis a "crooked liar," that he stated that when Lewis died "they wouldn'tbury him" but would "screw him in the ground," and that he told Lewis he wasgoing to call the police for protection 11Yet,Morgan heard none of these state-ments.Link also testified that Lewis said the Union had too much money for Linkto break it up.However, Morgan testified that Lewis "never said anything abouttheUnion " Instead, he testified that be heard Lewis say that "he (Lewis) wasvice president" and that he thought Lewis was vice president of the brewery. It isundisputed that Lewis at no time mentioned the word "vice-president" and thatMorgan was mistaken in this respect. In view of the fact that Link's tone of voicewas not as loud as Lewis', the fact that there was a strong wind blowing againstLink's voice, and the fact that Morgan admittedly "wasn't particularly watchinganybody" and was "paying no attention," it is understandable that at 40 or 50 feetaway he did not hear anything that Link said and did not accurately hear everythingthat Lewis said.Among the factors which convince me that Lewis' version concerning the partplayed by Link in the controversy is the more probable one, are the following:First of all, nothing had occurred since the November 1961 meeting to provokesuch an attack and assault upon Link by Lewis.Link had not engaged in anyadditional activity in opposition to the policies of Lewis and the local since thattime. I am not persuaded by the General Counsel's theory that it was the affirmanceof the Board's Order in theGerakcase by the Court of Appeals for the EighthCircuit on April 10, 1962, which triggered the attack.Link's testimony in that casewas minor and had no bearing on the material findings. The Board's decision in thecase had been issued as long ago as July 1960. It is true that Lewis admittedly wasaware of the court's opinion at that time.12However, it might be argued with equalvalidity that this would have deterred him from taking, rather than have provokedhim to take, reprisals against another dissident member.Link also admittedlybecame aware of the court's opinion about 2 days before the incident in question.Itmay also be argued with equal weight that this could well have led Link to gloatover Lewis' defeat by making the alleged obsence remarks when he passed him.to Thus I find, contrary to Lewis' denial, that Lewis did curse and call Link an obscenename11Link testified that he made these statements when Lewis returned to him after leavingmomentarily to speak to Hoch and Vonhoogstraat who were standing nearbyMorganadmitted on cross-examination that Lewis turned away from Link several times andstarted to walk to the other side of the alley and then would return and start yellingand cursing at Link again.'-'Lewis denied that that affected his activities with respect to Link. BREWERS ANDMALTSTERS LOCAL UNION NO. 6, ETC.457What does seem more significance to me is the corroboration of Lewis' testimonyby both Morgan and Link that Lewis firstpassedLink and turned around and cameback to him. Thus, Morgan testified that he saw Lewis walkpastLink and "all atonce" Lewis "swung around and the dispute started."Morgan further testified thathe did not know what caused Lewis to turn around, after passing Link. Lewis'testimony that he did not recognize Link as he passed him is plausible and creditedin view of the fact that he had put on sunglasses.After passing Link withoutrecognizing him, what then prompted Lewis "ail at once" to "swing around" and goback to Link! Such admitted conduct on Lewis' part is more consistent with hisversion of how the encounter started. I am convinced and find that Lewis turnedaround and came back to Link because of something which Link said as he passed by.Upon consideration of all the foregoing and the demeanor of Link, Lewis, andHoch, I credit Lewis' version of the origin and cause of the encounter and find thatLink provoked and incited the assault by his obsence and vulgar remarks to Lewisand that the entire controversy was one solely of a personal nature. I will accordinglyrecommend the dismissal of the allegation concerning this incident.B. Incident involving Shop Steward Jenkins and Pond at Anheuser-BuschJohn Jenkins has been shop steward over the lager cellars at Anheuser-Buschwhere Pond is also employed.About 9:30 a.m. on April 23, 1962, Jenkins encoun-tered Pond at the plant.An argument ensued during which Jenkins called Pondnames and with his open hand either pushed or slapped Pond.The GeneralCounsel contends that Jenkins' attack on Pond was encouraged and incited by theconduct and statements of Lewis, particularly at the January 1962 meeting, becauseof Pond's activities with Link in opposition to Local 6.Respondents contend thatJenkins' conduct was prompted and motivated solely by a report that Pond hadaccused him of stealing some of his clothes from the dressing room and that thecontroversy was entirely of a personal nature.The employees do not have lockers. They hang their street and work clothes onopen racks in the dressing room.All witnesses admitted that the stealing of clothesout of the dressing room was a common occurrence. Pond testified, in substance,that when Jenkins encountered him on the morning of April 23, Jenkins first accusedPond of talking about him, cursed and called Pond vile names, slapped Pond's facewith his open hand, accused Pond of being a troublemaker and no good to the Union,stated that someone had been to Jenkins' home about Pond's claim of loss of clothingwhile Jenkins' wife was ill, and threatened to kill Pond if anyone came to his houseagainJenkins testified that he had worked the midnight shift that day and hadstayed over in the morning to wait for the brewmaster to arrive, that while he waswaiting he met employees Landreth and Kastner who stated that they had just over-heard Pond remark in the dressing room that Jenkins had probably stolen his (Pond's)clothes, that as he was leaving about 9:30 he ran into Pond, that he asked Pondwhat the idea was of making remarks that Jenkins had something to do with stealingPond's clothes, that during the encounter he shouted at Pond, using some uncompli-mentary words, and pushed Pond on the shoulder with his open hand. Jenkinsspecifically denied having made the other statements attributed to him by Pond.Employees Landreth and Kastner testified for the Respondents in support ofJenkins' version.They both worked on the midnight shifts and were in the dressingroom between 7:30 and 8 am that morning changing into their street clothes.Pond worked on the morning shift and would be in the same dressing room for thepurpose of changing into his work clothes. Landreth and Kastner testified that duringthe change of shifts that morning they heard and saw Pond in the dressing roomcomplaining about some of his clothes being stolen and remarking that Jenkinsprobably stole them, that on their way out of the plant they ran into Jenkins, andthat they told him about Pond's accusation. Pond admitted that he had had clothesstolen from the dressing room on four prior occasions.He also admitted that on themorning in question he noticed that his clothes were gone from his rack.Hetestified that he said, "Damn it, some son of a bitch took my clothes again," and thathe reported the theft to Shop Steward Valentine and to the foreman.He deniedaccusing Jenkins or even mentioning his name.Here, as in the case of Link, there is no convincing basis for concluding thatJenkins' conduct on the morning of April 23 was in reprisal for Pond's activities inopposition to the Union or was inspired or encouraged or incited by Lewis' statementsor conduct at previous union meetings. Like Link, Pond had engaged in no activitiesin opposition to the local since the mailing of the letter to union members in 458DECISIONSOF NATIONALLABOR RELATIONS BOARDNovember 1961,criticizing the handling of funds in the benevolent association. Ihave previously found that at the January 1962 meeting, Lewis did not make state-ments to the membership,encouraging or inviting them to visit physical harmon Pond and Link. Pond's admission that the first thing Jenkins said to him wasthat Pond had been talking about him, is consistent with Jenkins'version and isone of the factors tipping the scale in his direction.Also significant is Pond's ad-mission that Jenkins did mention something about Pond's claim of loss of clothing,although according to Pond it was in a different context.The General Counselargues in his brief that he is sure that "many things are said in this dressing room onthe 30 or 40 occasions annually when clothes are missing" without provoking "anincident similar to what occurred to Pond."But, as Jenkins himself testified,while there was nothing unusual about an employee complaining about his clothesbeing stolen,itwas unusual for anyone to accuse Jenkins of stealing.Upon consideration of all the foregoing,the fact that I have already previouslydiscredited Pond,and the demeanor of the witnesses who testified on this issue, I amconvinced and find that Pond did remark that Jenkins probably stole his clothes,or words to that effect, that Landreth and Kastner overhead him and reported theaccusation to Jenkins,that whatever Jenkins may have said or done to Pond wasprompted and solely motivated by the report of this accusation,and that the con-troversy was one entirely of a personal nature. I will accordingly recommend thedismissal of the allegation concerning this incident.CONCLUSIONS OF LAW1.Brewers and MaltstersLocal UnionNo. 6, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America,is a labororganization within the meaning of Section2(5) of the Act.2.Robert Lewisis an agent of the aforesaidlabororganization within the meaningof Sections 2(13) and 8(b) of the Act.3.Respondents,Local Union No. 6and RobertLewis, havenot engaged in conductviolative of Section8(b) (1) (A)of the Act, as alleged in the complaint.RECOMMENDED ORDERUpon thebasis of the foregoing findingsof factand conclusions of law, and uponthe entire record in the case, I recommendthat thecomplaint be dismissed in itsentirety.Osceola Farms Co.andUnited Packinghouse, Food and AlliedWorkers,AFL-CIO.Cases Nos. 12-CA-2404 and 12-CA-2439.March 13, 1963DECISION AND ORDEROn January 2, 1963, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel and the Respondent filed exceptions to theIntermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-141 NLRB No. 41.